
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.5



Addendum to Letter Employment Agreement of December 1, 2003


This Addendum to Michael S. Gilliland's Letter Employment Agreement of
December 1, 2003 (the "Agreement") is entered into effective as March 22, 2006,
by and between Sabre Inc. (the "Company") and Michael S. Gilliland ("Employee").

The Company and Employee hereby agree that the provisions for Termination Other
Than for Cause, as provided for in Section 8 the Agreement, shall be replaced
with the following language:

If the Board of Directors terminates your employment without Cause (except in
the circumstances that would result in a payment under your ETBA, which will be
governed by that agreement), and subject to your executing an Agreement and
General Release in form and substance reasonably acceptable to the Company:
(i) the Company will pay to you as severance, in a lump sum or in installments
paid bi-weekly, semi-monthly, monthly or quarterly in the discretion of the
Compensation Committee over twenty-four months, an amount equal to 200% of your
most recently established Base Salary plus 200% of your VCP Target that is in
effect when termination occurs, except that such severance will not be less than
200% of your Base Salary specified in Section 5 above plus 200% of your VCP
Target specified in Section 6 above; (ii) any stock options awarded to you after
the date of this Agreement that have not yet vested as of the termination date
and that would otherwise have vested within 90 days of the termination date will
become immediately vested on the termination date and will be exercisable until
at least the 15th day of the third month following your termination of
employment (or, if longer, until the time set forth in the applicable stock
options agreements); (iii) any remaining restrictions on any Restricted Stock
granted to you after the date of this Agreement as to which the restrictions
would otherwise have lapsed within 90 days of the termination date will
immediately lapse as of the termination date; and (iv) you would be eligible for
any benefits required to be provided pursuant to the terms of any other
applicable benefit plan, policy or program or that are required by law.

Any amounts paid under this Section 8 shall be paid, and any other accommodation
under this Section 8 shall be made, if and only if, and only for so long as, you
are in full compliance with all of your obligations to the Company pursuant to
Section 9 with respect to Non-solicitation, Non-recruitment and Non-competition.
Any breach by you of any of those obligations shall entitle the Company to a
full refund of any amounts previously paid to you under this Section 8 and to
suspend any further payments hereunder as a non-exclusive remedy. Further, you
agree that the refund to the Company of such termination payments or benefits,
and the suspension thereof, as a consequence of your breach of such obligations
do not in any way limit the ability of the Company to pursue injunctive relief
or to seek additional damages with respect to your breach of such obligations.
In addition, you agree that your satisfaction of the provisions set forth in
Section 10 (Post-Employment Transition and Cooperation) shall be a condition to
the Company's obligation to make, or to continue, payments or accommodations to
you under this Section 8.

In addition, you expressly acknowledge and agree that in the event that you
terminate your employment by submitting your resignation (or other form of
voluntary termination), you will not be entitled to any of the compensation or
accommodations provided for in clauses (i)-(iii) of this Section 8.

--------------------------------------------------------------------------------






Notwithstanding anything in this Section 8 to the contrary, in the event that
any payments made under this Section 8 are paid out in installments rather than
in lump sum, and if the Company determines (A) that at the time your employment
with the Company terminates for any reason other than your death or disability
(as such term is defined under Section 409A of the Internal Revenue Code of
1986, as amended (the "Code")) or at such other time that the Company determines
to be relevant, you are a "specified employee" (as such term is defined under
Section 409A of the Code) of the Company and (B) that the payments to be
provided to you pursuant to this Section 8 are or may become subject to the
additional tax under Section 409A(a)(1)(B) of the Code or any other taxes or
penalties imposed under Section 409A of the Code ("Section 409A Taxes") if
provided at the time otherwise required under this Section 8, then such payments
shall be delayed until the date that is six months after date of your
"separation from service" (as such term is defined under Section 409A of the
Code) with the Company, or such shorter period that, as determined by the
Company, is sufficient to avoid the imposition of Section 409A Taxes (the
"Payment Delay Period").

Accepted and agreed to:

    

--------------------------------------------------------------------------------

Michael S. Gilliland           

--------------------------------------------------------------------------------

Michael E. Haefner
Senior Vice President, Human Resources
Sabre Inc.

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.5



Addendum to Letter Employment Agreement of December 1, 2003
